 Case 2:19-cv-13469-KM-JBC Document 1 Filed 06/06/19 Page 1 of 11 PageID: 1



I. Michael Kessel
LITTLER MENDELSON, P.C.
One Newark Center, 8th Floor
Newark, New Jersey 07102
973.848.4700
Attorneys for Defendant
       Rent the Runway, Inc.

                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


 BLAKE MORRIS BOWENS,                                    Civil Action No.:2:19-CV-13469

                       Plaintiff,                         NOTICE OF REMOVAL

     -vs-                                              (Document Electronically Filed)

 RENT THE RUNWAY, INC.,

                       Defendants.

       PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§ 1332 and 1446, Defendant Rent

the Runway Inc. (“Defendant”), hereby removes the above-entitled action, pending in the Superior

Court of New Jersey, Law Division, County of Hudson, to the United States District Court for the

District of New Jersey. In support of its Notice of Removal, Defendant respectfully alleges as

follows:

  1. On May 10, 2019, Plaintiff Blake Morris Bowens (“Plaintiff”) filed a Complaint entitled

      Blake Morris Owens v. Rent the Runway, Inc., in the Superior Court of New Jersey, Law

      Division, County of Hudson, Docket No.: L-001875-19 (the “State Court Action”). A true

      and correct copy of the Complaint is attached hereto as Exhibit A.

  2. On May 13, 2019, Plaintiff served the State Court Action upon Defendant.

  3. In accordance with the requirements of 28 U.S.C. § 1446, this Notice of Removal has been

      timely filed.
Case 2:19-cv-13469-KM-JBC Document 1 Filed 06/06/19 Page 2 of 11 PageID: 2



4. The State Court Action is a civil action of which the district courts of the United States have

   original jurisdiction by virtue of the diversity jurisdiction granted by 28 U.S.C. § 1332.

5. The State Court Action is between citizens of different states. See 28 U.S.C. § 1332(a)(1).

   As Plaintiff alleges in his Complaint, he resides in Jersey City, New Jersey. Plaintiff’s

   former employer is Defendant Rent the Runway Inc., a foreign corporation organized and

   existing under the laws of the State of Delaware, with its principal place of business located

   at 345 Hudson Street, New York, NY 10014.

6. The amount in controversy in the State Court Action more likely than not exceeds the sum

   or value of $75,000. See 28 U.S.C. § 1332(a). Here, the Complaint alleges, inter alia, that

   Defendant violated the New Jersey Law Against Discrimination (“LAD”) by allegedly

   discriminating against Plaintiff based on his alleged disabilities. (Exhibit A.) The fact that

   Plaintiff’s State Court Action Complaint does not set forth the specific numerical amount

   of damages does not preclude federal removal jurisdiction.        According to a reasonable

   reading of the Complaint, Plaintiff’s demand more likely than not exceeds the sum of

   $75,000. See Angus v. Shiley, Inc., 989 F.2d 142, 146 (3d Cir. 1993) (“the amount in

   controversy is not measured by the low end of an open-ended claim, but rather by a

   reasonable reading of the value of the rights being litigated.”)      As the Supreme Court

   explained in St. Paul Mercury Indemnity Co. v. Red Cab Co., 303 U.S. 283 (1938), to justify

   remand of a removed action, “it must appear to a legal certainty that the claim is really far

   less than the jurisdictional amount.” Id. at 288-89. Plaintiff does not specify the amount of

   emotional distress or punitive damages he seeks, but awards of $70,000 to $100,000 are not

   uncommon under the LAD. See e.g., Boles v. Wal-Mart Stores, Inc., 650 Fed. Appx. 125

   (3rd Cir. 2016); Norton v. Karistos Corp., Docket No. A-4030-13T2, 2015 N.J. Super.



                                               2
 Case 2:19-cv-13469-KM-JBC Document 1 Filed 06/06/19 Page 3 of 11 PageID: 3



         Unpub. LEXIS 2874 (Dec. 11, 2015). Additionally, Plaintiff seeks attorneys’ fees, which

         must also be taken into account when determining whether the amount in controversy is

         met. Suber. v. Chrysler Corp., 104 F.3d 578, 585 (3d Cir. 1997).

  7. Based on the allegations made by Plaintiff in the Complaint, the significant damages sought,

         including compensatory damages for lost wages, emotional distress and loss of reputation,

         attorneys’ fees and punitive damages, more likely than not exceed the $75,000 jurisdictio na l

         minimum required under 28 U.S.C. §1332.

  8. Accordingly, the grounds for diversity jurisdiction are satisfied, and this Court has

         jurisdiction over this matter pursuant to 28 U.S.C. §1332.

  9. A true and correct copy of this Notice of Removal was promptly filed in the Superior Court

         of New Jersey, Law Division, County of Hudson and served upon Plaintiff’s counsel of

         record.

  10. This Court is the district and division embracing the place where the State Court Action is

         pending for purposes of 28 U.S.C. §1441(a).

  11. Defendant files this Notice of Removal solely for the purpose of removing the State Court

         Action and does not waive, and specifically reserves, any and all defenses.

         WHEREFORE, Defendant prays that this action be removed to this Court, that this Court

accept jurisdiction of this action and henceforth, that this action be placed on the docket of this

Court for further proceedings, the same as though this action had originally been instituted in this

Court.




                                                    3
 Case 2:19-cv-13469-KM-JBC Document 1 Filed 06/06/19 Page 4 of 11 PageID: 4




                                         LITTLER MENDELSON, P.C.
                                         Attorneys for Defendant Rent The Runway,
                                         Inc.



                                         By:    s/ I. Michael Kessel
                                               I. Michael Kessel
                                               One Newark Center, 8th Floor
                                               Newark, New Jersey 07102
                                               (973) 848-4700
Dated: June 6, 2019




                                     4
 Case 2:19-cv-13469-KM-JBC Document 1 Filed 06/06/19 Page 5 of 11 PageID: 5




                                   CERTIFICATE OF SERVICE

I. Michael Kessel, of full age, hereby certifies as follows:

       1. On June 6, 2019, I caused the following documents to be electronically filed with the

            Clerk, United States District Court, District of New Jersey:

                       a. Notice of Removal;

                       b. Civil Cover Sheet; and

                       c. Rule 7.1 Statement.

       2. I also caused a true and correct copy of the above documents to be served, via Federal

            Express overnight next business day delivery, upon:

                                       Alan L. Krumholz, Esq.
                            GOLDMAN DAVIS KRUMHOLZ & DILLON, PC
                                        574 Summit Avenue
                                  Suite 402 Jersey City, NJ 07306



                                                       By:      s/ I. Michael Kessel
                                                               I. Michael Kessel
                                                               One Newark Center, 8th Floor
                                                               Newark, New Jersey 07102
                                                               (973) 848-4700
Dated: June 6, 2019




FIRMWIDE:164553961.3 090815.1012




                                                   5
   HUD-L-001875-19 05/10/2019 10:11:13 AM Pg 1 of 5 Trans ID: LCV2019827881
Case 2:19-cv-13469-KM-JBC Document 1 Filed 06/06/19 Page 6 of 11 PageID: 6
   HUD-L-001875-19 05/10/2019 10:11:13 AM Pg 2 of 5 Trans ID: LCV2019827881
Case 2:19-cv-13469-KM-JBC Document 1 Filed 06/06/19 Page 7 of 11 PageID: 7
   HUD-L-001875-19 05/10/2019 10:11:13 AM Pg 3 of 5 Trans ID: LCV2019827881
Case 2:19-cv-13469-KM-JBC Document 1 Filed 06/06/19 Page 8 of 11 PageID: 8
   HUD-L-001875-19 05/10/2019 10:11:13 AM Pg 4 of 5 Trans ID: LCV2019827881
Case 2:19-cv-13469-KM-JBC Document 1 Filed 06/06/19 Page 9 of 11 PageID: 9
    HUD-L-001875-19 05/10/2019 10:11:13 AM Pg 5 of 5 Trans ID: LCV2019827881
Case 2:19-cv-13469-KM-JBC Document 1 Filed 06/06/19 Page 10 of 11 PageID: 10
         HUD-L-001875-19 05/10/2019 10:11:13 AM Pg 1 of 1 Trans ID: LCV2019827881
 Case 2:19-cv-13469-KM-JBC Document 1 Filed 06/06/19 Page 11 of 11 PageID: 11




                        Civil Case Information Statement
Case Details: HUDSON | Civil Part Docket# L-001875-19

Case Caption: BOWENS BLAKE VS RENT THE RUNWAY                    Case Type: LAW AGAINST DISCRIMINATION (LAD) CASES
Case Initiation Date: 05/10/2019                                 Document Type: Complaint with Jury Demand
Attorney Name: ALAN L KRUMHOLZ                                   Jury Demand: YES - 6 JURORS
Firm Name: GOLDMAN DAVIS KRUMHOLZ & DILLON,                      Hurricane Sandy related? NO
P.C.                                                             Is this a professional malpractice case? NO
Address: THREE UNIVERSITY PLZ STE 410                            Related cases pending: NO
HACKENSACK NJ 07601                                              If yes, list docket numbers:
Phone:                                                           Do you anticipate adding any parties (arising out of same
Name of Party: PLAINTIFF : BOWENS, BLAKE, M                      transaction or occurrence)? NO
Name of Defendant’s Primary Insurance Company
(if known): None



       THE INFORMATION PROVIDED ON THIS FORM CANNOT BE INTRODUCED INTO EVIDENCE
                      CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION




Do parties have a current, past, or recurrent relationship? NO
If yes, is that relationship:
Does the statute governing this case provide for payment of fees by the losing party? YES
Use this space to alert the court to any special case characteristics that may warrant individual
management or accelerated disposition:


Do you or your client need any disability accommodations? NO
       If yes, please identify the requested accommodation:


Will an interpreter be needed? NO
         If yes, for what language:


Please check off each applicable category: Putative Class Action? NO                     Title 59? NO




I certify that confidential personal identifiers have been redacted from documents now submitted to the
court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

05/10/2019                                                                                         /s/ ALAN L KRUMHOLZ
Dated                                                                                                            Signed
